FILED
                             NOT FOR PUBLICATION                            JAN 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MONICA ARTEAGA,                                  No. 08-74152

               Petitioner,                       Agency No. A096-349-974

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Monica Arteaga, a native and citizen of Peru, petitions pro se for review of

the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse

of discretion the denial of a motion to reconsider, Mohammed v. Gonzales, 400


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 785, 791 (9th Cir. 2005), and we deny in part and dismiss in part the petition

for review.

      The BIA acted within its discretion in denying Arteaga’s motion to

reconsider because the motion failed to identify any error of fact or law in the

BIA’s prior order. See 8 C.F.R. § 1003.2(b)(1); Socop-Gonzalez v. INS, 272 F.3d

1176, 1180 n.2 (9th Cir. 2001) (en banc).

      We lack jurisdiction to review the BIA’s April 28, 2008, order dismissing

Arteaga’s appeal because this petition is not timely as to that order. See Singh v.

INS, 315 F.3d 1186, 1188 (9th Cir. 2003).

      DENIED in part; DISMISSED in part.




                                            2                                  08-74152